—In an action to recover damages for personal injuries, the defendant Marian Guishard appeals from an order of the Supreme Court, Queens County (Glover, J.), dated February 13, 2001, which denied her motion for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion for summary judgment dismissing the complaint insofar as asserted against her. The appellant failed to rebut the presumption that her vehicle was being operated with her consent at the time of the accident (see, Vehicle and Traffic Law § 388 [1]; Leotta v Plessinger, 8 NY2d 449, 461; Greater N. Y. Mut. Ins. Co. v Clark, 205 AD2d 857, 858-859; Stewart v Town of Hempstead, 204 AD2d 431; Bruno v Privilegi, 148 AD2d 652). The appellant’s submissions in support of her motion for summary judgment raise a triable issue of fact as to whether she had imposed a restriction of use of her vehicle when she allegedly entrusted it to her grandson for repair (see, Abdullah v Husbands, 265 AD2d 435; Lipetz v Palmer, 216 AD2d 367; *431Walls v Zuvic, 113 AD2d 936; cf., Jackson v Brown & Kleinhenz, 273 NY 365, 368-369; Fill v Matson Motors, 183 AD2d 324; Brindley v Krizsan, 18 AD2d 971, affd 13 NY2d 976). Bracken, P. J., Krausman, Luciano, Smith and Adams, JJ., concur.